Citation Nr: 1612232	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  08-37 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, to include carpal tunnel syndrome.
 
2.  Entitlement to service connection for a bilateral elbow disability.
 
 3.  Entitlement to service connection for a bilateral shoulder disability other than left shoulder rotator cuff tear and surgical scars.
 
4.  Entitlement to service connection for a cervical spine disability.
 
5.  Entitlement to service connection for a low back disability.
 
6.  Entitlement to service connection for a left ankle disability.
 
7.  Entitlement to service connection for a right ankle disability, including as due to a left ankle disability.
 
8.  Entitlement to service connection for a bilateral hip disability.
 
9.  Entitlement to service connection for hypertension, including as due to in-service asbestos or chemical exposure.
 
10.  Entitlement to service connection for a respiratory disability, including as due to in-service asbestos or chemical exposure.
 
11.  Entitlement to service connection for a pulmonary disability, to include obstructive sleep apnea, including as due to in-service asbestos or chemical exposure.
 
12.  Entitlement to service connection for residuals of head trauma.

13.  Whether correspondence from the Veteran received June 5, 2015 constituted a timely notice of disagreement with respect to the Board's denial of service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied, in pertinent part, the Veteran's claims of entitlement to service connection for a bilateral hand disability, to include carpal tunnel syndrome, a bilateral elbow disability, a bilateral shoulder disability other than left shoulder rotator cuff tear and surgical scars, a bilateral knee disability, a cervical spine disability, a low back disability, a left ankle disability, a right ankle disability, including as due to a left ankle disability, a bilateral hip disability, hypertension, including as due to in-service asbestos or chemical exposure, a respiratory disability, including as due to in-service asbestos or chemical exposure, a pulmonary disability, including as due to in-service asbestos or chemical exposure, and for residuals of head trauma.  The Veteran disagreed with this decision in May 2008.  He perfected a timely appeal in November 2008. An RO hearing was held on the Veteran's claims in December 2008.  A videoconference Board hearing was held at the RO in June 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

In July 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development. 

In an April 2013 rating decision, the RO granted service connection for right knee instability, assigning a 20 percent rating effective November 21, 2007, left knee instability, assigning a 20 percent rating effective November 21, 2007, right knee strain with arthritis, assigning a 10 percent rating effective November 21, 2007, and for left knee strain with arthritis, assigning a 10 percent rating effective November 21, 2007.  There is no subsequent correspondence from the Veteran expressing disagreement with the ratings or effective dates assigned. Accordingly an issue relating to a bilateral knee disability is no longer in appellate status.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a bilateral hand disability, a bilateral elbow disability, a cervical spine disability, and residuals of head trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral shoulder disability other than left rotator cuff tear with surgical scars was not manifest in service and is unrelated to service.

2.  A low back disability was not manifest in service, and degenerative disc disease of the lumbar spine was not manifest within one  year of discharge from service; a low back disability is unrelated to service.

3.  Left and right ankle disabilities were not manifest in service and are unrelated to service; a right ankle disability is not related to a service-connected disease or injury.

4.  A bilateral hip disability was not manifest in service and arthritis of the hips was not manifest within one year of discharge from service; a bilateral hip disability is unrelated to service.  

5.  Hypertension was not manifest in service or within one year of service, and is unrelated to service.

6.  A respiratory disability was not manifest in service and is unrelated to service.

7.  A pulmonary disability, to include sleep apnea, was not manifest in service and is unrelated to service.

8.  In a December 2014 decision, the Board denied service connection for bilateral hearing loss disability; March 2015 correspondence from the Veteran expressed disagreement with that decision.  The RO subsequently adjudicated the question of whether the Veteran's correspondence constituted a timely notice of disagreement, and the Veteran perfected an appeal with respect to that question.

9.  There is no case or controversy before the Board regarding the question of whether the Veteran's correspondence constituted a timely notice of disagreement.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability other than left rotator cuff tear with surgical scars was not incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  A low back disability was not incurred in service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Left and right ankle disabilities were not incurred in service, and a right ankle disability is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  A bilateral hip disability was not incurred in service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  Hypertension not incurred in service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  A respiratory disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

7.  A pulmonary disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

8.  As there is no case or controversy within the Board's jurisdiction, the question of whether correspondence from the Veteran received June 5, 2015 constituted a timely notice of disagreement with the Board's denial of service connection for bilateral hearing loss disability is dismissed.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A January 2008 letter discussed the evidence and information necessary to support a claim for service connection.  The Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

In November 2008, the Veteran was advised of the evidence and information necessary to support a claim of entitlement to service connection on a secondary basis.  

Subsequent notices advised the Veteran of the status of his appeal.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the claims file.  Records were also obtained from the Social Security Administration (SSA).  VA examinations have been conducted, and the Board finds that the most recent examinations are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  Finally, VA has sought to obtain firehouse logs and other historical materials from the service department, but was not successful in obtaining any evidence supportive of the Veteran's claims.

As noted above, the appellant also was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and discussed the evidence necessary to support the claims.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service incurrence or aggravation of arthritis and hypertensive vascular disease (including hypertension) may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Shoulder Disability

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's shoulders.  

On VA examination in January 2008, the Veteran indicated that he had no problems with his right shoulder.  With respect to his left shoulder, he reported pain beginning in September 2007 when an MRI was attempted at a VA facility but could not be carried out because he was too large for the machine.  Following examination, the diagnosis was left shoulder impingement syndrome without evidence of osteoarthritis.  

A January 2008 VA record indicates that the Veteran underwent physical therapy for his left shoulder complaints.  He reported that an MRI technician forced his shoulder into a position that caused injury.  

During a December 2008 hearing before a decision review officer, the Veteran described an injury to his left shoulder in 2007, when an MRI of his cervical spine was attempted.  He denied  having had problems with his shoulder prior to that injury.   He stated his belief that arthritis of the bilateral shoulders was caused by his in-service activities as a fire fighter.  

On VA shoulder examination in May 2009, the examiner noted a history of left shoulder injury in September 2007, when MRI examination was attempted at a VA facility.  

During his June 2012 hearing before the undersigned, the Veteran testified that his activities as a fire fighter during service caused arthritis.  He noted that he experienced generalized aches and pains during service, and that his symptoms worsened over time.  He indicated that he worked in construction following service.  He stated that the problems were not diagnosed until he sought treatment through VA, in 2006 or 2007.  

On VA examination in February 2013, the examiner indicated diagnoses of shoulder rotator cuff repairs with loss of labrum and transection of biceps tendons, and biceps tendonotomy.  The Veteran's history was reviewed.  Following examination and interview of the Veteran, the examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that the Veteran had left arm surgeries prior to service, and per his history, did well until 2007 when he was injured during an MRI procedure.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed shoulder disability.  There is a remarkable lack of credible evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection for arthritis is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, a shoulder disability was not present during service, and the first complaints referable to a left shoulder disability date to many years following service, in 2007.  Thus, continuity is not shown.  

To the extent that the Veteran asserts that he has shoulder disabilities that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnoses because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  In this case, the record clearly establishes that the left shoulder disability stems from an attempted MRI study by VA in 2007.  There is no indication of complaints referable to either shoulder prior to that date.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates complaints referable to the Veteran's shoulders, it does not contain reliable evidence which relates these claimed disabilities to any incident of service or to a service-connected disease or injury.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a bilateral shoulder disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low Back Disability

Service treatment records reflect that the Veteran was seen in August 1980 with complaints of back pain after weightlifting.  The assessment was lumbar strain.  

An August 2007 VA emergency department record notes the Veteran's report of low back pain following exercise in a pool the previous day.  The impression was lumbar myofascial strain.  

On VA examination in January 2008, the Veteran attributed his back pain to the gear he was required to carry in service, noting that he carried up to 220 pounds.  The examiner noted that the Veteran had two episodes of low back pain in July 1980, but no subsequent complaints.  Following examination, the diagnosis was degenerative disc disease.  

During a December 2008 hearing before a decision review officer, the Veteran testified that during service, he was hit in the head by a breakaway hose and fell, striking his back on his gear.  He pointed out that he had been diagnosed with degenerative disc disease of the entire spine.  

On VA examination in May 2009, the Veteran reported that he sustained injuries during service.  He noted that in August 1980 he was struck by a hose in the forehead and rendered unconscious for a short period.  He stated that he had sudden extension of his neck, and fell backwards, landing on his lumbar spine.  The examiner acknowledged that the Veteran was seen in August 1980 for back strain and was treated with a cold pack.  He pointed out that the record indicated the Veteran's report of back strain due to weightlifting, and did not mention an injury.  Following examination, the diagnosis was lumbar strain.  He concluded that it was not related to service, reasoning that it was more likely related to the Veteran's post-service employment in construction.

During his June 2012 hearing before the undersigned, the Veteran described the incident during service that caused his back injury.  He noted that a month later, he blacked out while ascending a flight of stairs, and was seen at a hospital.  He noted that his low back began to hurt immediately following that incident.  He suggested that fire station log books might reveal the incidents he described.  

On VA examination in February 2013, the diagnoses were muscle spasm, radiculitis, and osteoarthritis.  The Veteran reported that he had experienced pain in his back since an incident in service when he was hit by a hose and fell back onto his gear.  Following examination and interview of the Veteran, the examiner concluded that the claimed back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that the only entry in the service treatment records was a three day history of back pain attributed to muscle strain, and that the next record of back pain dated to April 2007.  He pointed out that the Veteran attributed the 2007 complaint to altered gait from an ankle problem.  

On review of the evidence pertaining to this claim, the Board concludes that service connection is not warranted for the claimed low back disability.  While the Board acknowledges that the Veteran was seen in Augusts 1980 for lumbar strain, the Board finds that the most competent and probative evidence of record does not etiologically link his current low back disability to service or any incident therein.  Notably, the May 2009 VA examiner concluded that the Veteran's low back disability was unrelated to service, opining instead that it was related to post-service employment in construction.  Moreover, on examination in February 2013, the examiner concluded that the Veteran's low back disability was not related to service.  In assigning high probative value to these opinions, the Board notes that the examiners had the claims file for review and specifically discussed evidence contained in the claims file, to include the instance of in-service treatment for back complaints.    There is no indication that the VA examiners were not fully aware of the Veteran's past history or that they misstated any relevant fact.  The Board thus finds these opinions to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran asserts that his current low back disability is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of his current low back disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  As discussed, VA examiners considered the Veteran's documented history, but ultimately concluded that the Veteran's low back disability is not related to service.  The Board finds the most probative evidence of record to be these opinions by the competent VA health care providers.  Even if the Veteran's statements asserting that his low back disability is related to service were found to be competent, credible and probative, they are still outweighed by the VA examiners' opinions, as the examiners (unlike the Veteran) have the requisite training needed to ascertain whether certain symptoms are attributable to a particular diagnosis.  As noted, the opinions were provided by a medical professional who reviewed the history and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to the Veteran's low back, the preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2015). 

Hip Disability

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a hip disability.

On VA examination in January 2008, the Veteran reported hip pain for many years.  The diagnosis was bilateral hip trochanteric bursitis.  

During a December 2008 hearing before a decision review officer, the Veteran testified that his activities during service as a fire fighter had caused premature arthritis in his hips.  

During his June 2012 hearing before the undersigned, the Veteran testified that his activities as a fire fighter during service caused arthritis.  He noted that he experienced generalized aches and pains during service, and that his symptoms worsened over time.  He indicated that he worked in construction following service.  He stated that the problems were not diagnosed until he sought treatment through VA, in 2006 or 2007.  

On VA examination in February 2013, the diagnosis was avascular necrosis of the hips.  The examiner noted that an October 2011 VA record indicated that CT scan showed an incidental finding of avascular necrosis of the bilateral femoral heads.  The Veteran reported that he had experienced hip pain since active service.  Following examination and interview of the Veteran, the examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that there was no mention of hip pain in the service treatment records, and that avascular necrosis was an incidental finding in 2011.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed hip disability.  In this regard, the Board observes that here is a remarkable lack of credible evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection for arthritis is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, a hip disability was not present during service, and the first complaints referable to a left shoulder disability date to many years following service.  Thus, continuity is not shown.  

On examination in February 2013, the examiner concluded that the Veteran's claimed hip disability was not related to service.  In assigning high probative value to these opinions, the Board notes that the examiner had the claims file for review and specifically discussed evidence contained in the claims file.    There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds this opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean; Nieves-Rodriguez.  

To the extent that the Veteran asserts that his current hip disability is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of his current hip disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the Veteran's hip disability is not related to service.  The Board finds the most probative evidence of record to be this by the competent a VA health care provider.  Even if the Veteran's statements asserting that his hip disability is related to service were found to be competent, credible and probative, they are still outweighed by the VA examiner's opinion, as the examiner (unlike the Veteran) has the requisite training needed to ascertain whether certain symptoms are attributable to a particular diagnosis.  As noted, the opinion was provided by a medical professional who reviewed the history and provided an opinion supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to the Veteran's hips, the preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2015). 

Hypertension

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of hypertensive vascular disease, to include hypertension.  

In his November 2007 claim, the Veteran indicated that he had high blood pressure due to asbestos exposure.  

VA treatment records reflect a diagnosis of hypertension.  On VA examination in January 2008, the examiner noted that hypertension was diagnosed in 2007.  The diagnosis was hypertension.

A March 2008 VA treatment record indicates that hypertension was diagnosed one year previously.  

During a December 2008 hearing before a decision review officer, the Veteran testified that his hypertension was related to chemical exposure during service.  He noted that his problems began three or four years previously.  

During his June 2012 hearing before the undersigned, the Veteran testified that he was exposed to various chemicals during service.  He alleged that he was exposed to asbestos from his firefighting gear and from asbestos abatement at one of his duty stations.    

On VA examination in February 2013, the diagnosis was hypertension.  The examiner noted that the diagnosis was made in 2007.  Following examination and interview of the Veteran, the examiner concluded that hypertension was less likely than not incurred in or caused by service.  He reasoned that hypertension was first diagnosed in 2007, more than 20 years following service.  He pointed out that there was no mention of chronic hypertension in the service treatment records, and that the Veteran did not have a service-connected disability that would be expected to contribute to the precipitation of hypertension.  

On review of the evidence pertaining to this claim, the Board concludes that service connection is not warranted for hypertension.  In this regard, the Board observes that here is a remarkable lack of credible evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection for hypertensive vascular disease is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, hypertension was not present during service, and the first diagnosis of hypertension dates to 2007, many years following the Veteran's separation from service.  Thus, continuity is not shown.  

The February 2013 VA examiner concluded that the Veteran's hypertension is not related to service.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review and specifically discussed evidence contained in the claims file.    There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds this opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean; Nieves-Rodriguez.  

To the extent that the Veteran asserts that his hypertension is related to chemical exposures during service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of his hypertension because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  As discussed, VA examiners considered the Veteran's documented history, but ultimately concluded that the Veteran's hypertension is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that his hypertension is related to service were found to be competent, credible and probative, they are still outweighed by the VA examiners' opinions, as the examiners (unlike the Veteran) have the requisite training needed to ascertain whether certain symptoms are attributable to a particular diagnosis.  As noted, the opinion was provided by a medical professional who reviewed the history and provided an opinion supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains a diagnosis of hypertension, the preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2015). 

Respiratory and Pulmonary Disabilities

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of respiratory or pulmonary disability.  

In his November 2007 claim, the Veteran indicated that a respiratory disability began in January 2006.  He also indicated that he had sleep apnea secondary to chemical exposure during service.  

On VA examination in January 2008, the examiner noted the Veteran's report of respiratory problems that had worsened over the years.  He further noted that obstructive sleep apnea was diagnosed in 2007.  The diagnoses were obesity related shortness of breath and obstructive sleep apnea.  

During a December 2008 hearing before a decision review officer, the Veteran testified that he was exposed to asbestos during service.  He specified that asbestos was in his firefighting equipment, and that asbestos removal was conducted at one of his duty stations.  He also described the crash of a fighter jet and being exposed to chemicals as a result.  He indicated that while stationed at Barksdale Air Force Base, he ran the extinguisher shop and was exposed to various chemicals.  With respect to sleep apnea, the Veteran testified that it was related to his chemical exposure.  He noted that he had been diagnosed two years previously.  

On VA pulmonary consultation in May 2009, the Veteran reported slowly progressive shortness of breath of approximately 10 years' duration.  He noted that at that time, he noticed a subtle deterioration of his exercise tolerance.  The provider noted that a CT scan revealed densely calcified pulmonary nodule in the setting of calcified hilar nodules and splenic calcifications most consistent with remote granulomatous disease, specifically histoplasmosis.  There was no evidence of asbestos related disease.  

During his June 2012 hearing before the undersigned, the Veteran maintained that he was exposed to asbestos from his firefighting gear and from asbestos abatement activity at his fire station.  He also indicated that he was exposed to toxic fumes following the crash of a fighter jet.  Finally, he noted that he was exposed to various firefighting chemicals when he was in charge of an extinguisher shop.  He indicated that he began to have shortness of breath in approximately 2005.  He maintained that sleep apnea was secondary to his respiratory problems.  

On VA respiratory examination in February 2013, the Veteran's history was reviewed.  The examiner noted a diagnosis of chronic obstructive pulmonary disease (COPD) and indicated that the diagnosis was made in 2008.  He reviewed the Veteran's history and noted his reported exposures during service.  Following examination and interview of the Veteran, the examiner concluded that sleep apnea was less likely than not incurred in or caused by service.  He noted that the Veteran reported several respiratory exposures of concern during service, and that the service records showed that the Veteran was on the asbestos exposure monitoring program.  However, he pointed out that a February 2011 chest X-ray and July 2011 CT scan did not suggest the presence of pleural plaques or interstitial disease to suggest the presence of asbestosis.  He acknowledged that a 2009 CT scan was interpreted as suggestive of an atypical infectious process, and that the Veteran reported exposure to chlorobromethane which was a known pulmonary irritant, but not associated with COPD following isolated exposure.  With respect to the Veteran's report of exposure to a phosphorus fire, he noted that such fumes were highly corrosive and irritating, and it was highly unlikely that he had injury to his lungs at that time because he would have experienced immediate significant damage to his upper airway.  He noted that the Veteran had pneumonia in 2009, 2010, and 2011, and that in 2009 bronchiolitis obliterans organized pneumonia was confirmed on biopsy and bronchoalveolar lavage.  He concluded that such appeared to be the most probably cause of the Veteran's continued decline in respiratory function.  He noted that the diagnosis of COPD was proximal to the diagnosis of bronchiolitis obliterans organized pneumonia, which was the most likely etiology for the diagnosis.  

On VA sleep apnea examination in February 2013, the diagnosis was obstructive sleep apnea.  The examiner noted that the diagnosis was made in April 2007.  Following examination and interview of the Veteran, the examiner concluded that sleep apnea was less likely than not incurred in or caused by service.  He reasoned that there was no mention of sleep apnea or of symptoms that could be attributed to sleep apnea in the service treatment records.  

On review of the evidence pertaining to this claim, the Board concludes that service connection is not warranted for the claimed respiratory and pulmonary disabilities.  While the Board acknowledges that VA has conceded asbestos exposure, and that the Veteran's occupational specialty as a fire fighter was likely to have exposed him to other chemicals, the Board finds that the most competent and probative evidence of record does not etiologically link his current low back disability to service or any incident therein.  Notably, the February 2013 VA examiner concluded that the Veteran's respiratory disability, diagnosed as COPD,  was unrelated to service, opining instead that it was related to post-service episodes of bronchiolitis obliterans organized pneumonia, first diagnosed in 2009.  This examiner also concluded that sleep apnea was unrelated to service, noting that the service treatment records did not indicate such a diagnosis or symptoms attributable to such.  In assigning high probative value to these opinions, the Board notes that the examiner had the claims file for review and specifically discussed evidence contained in the claims file.    There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds these opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean; Nieves-Rodriguez.  

To the extent that the Veteran asserts that his current respiratory and pulmonary disabilities are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of these disabilities because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  As discussed, a VA examiner considered the Veteran's documented history, but ultimately concluded that the Veteran's COPD and sleep apnea are not related to service.  The Board finds the most probative evidence of record to be these opinions by the competent VA health care provider.  Even if the Veteran's statements asserting that respiratory and pulmonary disabilities are related to service were found to be competent, credible and probative, they are still outweighed by the VA examiner's opinions, as the examiner (unlike the Veteran) has the requisite training needed to ascertain whether certain symptoms are attributable to a particular diagnosis.  As noted, the opinions were provided by a medical professional who reviewed the history and provided opinions supported by rationale. 

With respect to the Veteran's assertion that his sleep apnea is secondary to the claimed respiratory disability, the Board observes that the diagnosed COPD is not subject to service connection.  Thus, secondary service connection is also unwarranted. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to service-connected disability.  While the record contains diagnoses of COPD and sleep apnea, the preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2015). 

Whether the Veteran's Correspondence Constituted a Timely Notice of Disagreement

In December 2014, the Board reopened a previously denied claim of entitlement to service connection for bilateral hearing loss disability and denied that claim on its merits.  In March 2015, the Veteran submitted a written statement on VA Form 9, Appeal to the Board of Veterans' Appeals indicating that he disagreed with the Board's decision.  In response, the RO issued a letter to the Veteran explaining that the issue of entitlement to service connection for bilateral hearing loss disability had been addressed by the Board in December 2014, and that he should refer to that decision as to options for appeal to the Court.  

The Veteran responded in September 2015, and such correspondence was construed as a notice of disagreement by the RO.  A November 2015 statement of the case explained to the Veteran that he had 120 days from the Board decision to appeal to the Court, as explained in the appellate rights appended to the December 2014 Board decision.  In response, the Veteran submitted VA Form 9 in November 2015.

Upon review of this matter, the Board concludes that there is no case or controversy within the Board's jurisdiction.  Rather, the matter of whether a notice of appeal with a Board decision is timely filed before the Court rests with that body, and not the Board.  See 38 C.F.R. § 20.101.  As there is no case or controversy within the Board's jurisdiction, the Board must dismiss this matter.


ORDER

Entitlement to service connection for a bilateral shoulder disability other than left shoulder rotator cuff tear and surgical scars is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for a pulmonary disability, to include sleep apnea, is denied.

The appeal with respect to the question of whether correspondence from the Veteran received June 5, 2015 constituted a timely notice of disagreement with respect to the Board's denial of service connection for a bilateral hearing loss disability is dismissed.


REMAND

Bilateral Elbow and Hand Disabilities

The Veteran seeks service connection for bilateral hand and elbow disabilities.  Service treatment records reflect that he was seen on orthopedics consultation in June 1979 with complaints referable to his elbows.  In February 1980, he was seen following a fall associated with an episode of passing out; he complained of a right wrist injury.  

A September 2007 VA neurological consultation record indicates electrodiagnostic evidence of bilateral median neuropathy, or carpal tunnel syndrome.  There was also evidence of left ulnar mononeuropathy and right cervical radiculopathy.  

A July 2008 VA treatment record notes that the Veteran was seen in a hand clinic.  The provider noted that he had undergone left carpal tunnel release six months previously, and that he also had a diagnosis of carpal tunnel syndrome on the right.  Possible cubital tunnel syndrome was also noted on the right.

During a December 2008 hearing, the Veteran testified that during service, he dealt with heavy equipment, and expressed his belief that it caused premature arthritis in his hands.  

On VA examination in February 2013, the diagnoses were loss of range of motion of the thumb, osteoarthritis, and carpal tunnel release.  The examiner confirmed that arthritis was documented in both hands.  The Veteran stated that he experienced popping of his elbows regularly.  He denied a history of traumatic injury.  

VA neurological examination in February 2013 resulted in diagnoses of left carpal tunnel syndrome and left cubital tunnel syndrome.  The examiner concluded that these diagnoses were not related to service, reasoning only that no documented ulnar or median nerve neuropathy was found in the service treatment records.  

As noted above, the Veteran did undergo examination in service for complaints referable to his elbows and right wrist.  The February 2013 examiner did not address in explaining his rationale.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examiner does not account for in-service treatment.  As it is unclear whether such might change the examiner's opinion regarding the etiology of the Veteran's claimed bilateral hand and elbow disabilities, clarification must be sought.

Ankle Disability

Service treatment records are negative for any diagnosis, complaint, or abnormal finding regarding the Veteran's ankles.

On VA examination in January 2008, the Veteran described an injury to his left ankle in 1980, when he stepped off the back of a truck.  He indicated that he had experienced problems since then.  The examiner noted that he found no evidence in the service treatment records of an injury of the left ankle.  Regarding his right ankle, the Veteran indicated that he had injured it two and one half months previously.  The diagnosis was left ankle arthralgia.  The examiner noted that there was no diagnosis referable to the right ankle.  

During a December 2008 hearing before a decision review officer, the Veteran testified that he injured his left ankle when he stepped off the back of a truck.  He indicated that he was treated with a wrap and sent back to work.  He maintained that he had a right ankle disability secondary to the left ankle disability.  

On VA examination in May 2009, the Veteran reported that he injured his ankle in August 1980 when he stepped from a truck in full gear, which weighed about 150 pounds.  

During his June 2012 hearing before the undersigned, the Veteran testified that his activities as a fire fighter during service caused arthritis.  He noted that he experienced generalized aches and pains during service, and that his symptoms worsened over time.  He indicated that he worked in construction following service.  He stated that the problems were not diagnosed until he sought treatment through VA, in 2006 or 2007.  With respect to his left ankle, he described an injury from stepping from a truck and twisting the ankle.  He noted that it had caused pain over the years.  He maintained that he had arthritis in the right ankle due to compensation caused by his left ankle disability.  

On VA examination in February 2013, the diagnoses were left medial malleolus bone fragment removal, bilateral osteoarthritis, and right Achilles tendonitis.  The examiner noted the Veteran's report of an in-service injury to his left ankle during service, and left ankle pain on and off for the previous 27 years.  He also noted that the Veteran had undergone surgery on his left ankle in May 2007.  Following examination and interview of the Veteran, the examiner concluded that the left ankle disability was less likely than not incurred in or caused by service.  He reasoned that service treatment records did not contain documentation of an ankle condition.  

While the examiner was correct in stating that service treatment records are silent for an ankle condition, he did not address the Veteran's consistent report of injury during service.  The Board therefore finds that the examination report is inadequate for the purpose of deciding this claim, and that clarification must be obtained from the examiner.  See Barr.

Residuals of Head Trauma

The Veteran seeks service connection for the residuals of head trauma and for a cervical spine disability.  Service treatment records indicate that the Veteran was seen in May 1981 after being pushed against a locker.  He reported temporal headache and spotty memory for the incident.  

On VA examination in May 2009, the Veteran stated that he had experienced neck pain since service.  

On VA examination in February 2013, migraine and tension headaches were diagnosed.  The Veteran reported being struck in the head with a hose nozzle during service.  He indicated that he subsequently suffered a syncopal episode, and that he experienced headaches after being struck.  The examiner concluded that headaches were not related to service, reasoning that service treatment records suggested a pre-service head injury and did not contain any evidence of chronic headache.  

An additional February 2013 VA examination indicated diagnoses of degenerative intervertebral disc disease and neuroforaminal stenosis of the cervical spine.  The Veteran reported pain at the base of his neck since he was hit in the head with the hose nozzle.  The examiner concluded that the claimed neck disability was not related to service, reasoning that there was no injury to the neck documented in the service treatment record.  

In light of the in-service incident discussed above, the Board concludes that the rationale stated by the examiners is inadequate.  The failure to provide the underlying reasons for an opinion renders the VA examination report inadequate with respect to the question of whether the Veteran's claimed residuals of head trauma and cervical spine disability are related to the documented in-service incident.  See Barr.  Clarification should be sought.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the physician who conducted the February 2013 examination.  The examiner is asked to review the claims file, to include the discussion in this remand.

If the February examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must provide the following opinions:

a.  Whether it is at least as likely as not (50 percent probability or more) that any current hand, elbow, ankle, or cervical spine disability is related to active service.

In discussing the rationale underlying each opinion, the examiner should specifically address the following in-service findings and treatment, as discussed above:

1)  Complaints in June 1979 referable to the Veteran's elbows.  

2)  Complaints in February 1980 of a right wrist injury.  

3)  The Veteran's consistent report of a left ankle injury in service, the result of twisting his ankle when stepping from a fire truck.

4)  The May 1981 treatment record indicating temporal headache and spotty memory following an incident during which the Veteran was pushed against a locker.  

b.  The examiner should also indicate whether the Veteran has any residuals of head trauma (i.e., headaches).  If so, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that such are related to active service.

In addressing this question, the examiner should address the May 1981 in-service treatment following an incident during which the Veteran was pushed against a locker, when he reported temporal headache and spotty memory.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examiner's report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


